REASONS FOR ALLOWANCE 

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 8, 18, 31, the features of dynamically generating in real time a preview file comprising a down-sampled version of a stored video file by selecting a video conversion tool from a plurality of video conversion tools for generating a less accurate version of the stored video file or a more accurate version of the stored video file, wherein the selected video conversion tool is selected from the plurality of video conversion tools by generating a network graph comprising a plurality of nodes, each node representing one of the one or more input formats or one of the one or more output formats of the plurality of video conversion tools and each node maintains a priority cost if using a video conversion tool represented by the node, wherein the selected video conversion tool comprises a plurality of video compression tools along a path of the network path selected based on the priority cost of the path of the network graph and the preview quality, and using the selected video conversion tool to generate the preview file from the stored video file and transmit the generated preview file to a client device, wherein the generating the preview file comprises moving metadata encoded in the stored video file from an end of the stored file to beginning of the preview file are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177